Citation Nr: 1829267	
Decision Date: 05/30/18    Archive Date: 06/12/18

DOCKET NO.  15-26 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date prior to March 29, 2013, for the grant of service connection for a for a psychiatric disorder, characterized as depressive disorder with anxiety.  

2.  Entitlement to an effective date prior to May 5, 2010, for the grant of service connection for a traumatic brain injury (TBI).

3.  Entitlement to an effective date prior to February 21, 2010, for the grant of service connection for a lung disorder, characterized as mild restrictive ventilator abnormality.  

4.  Entitlement to a rating in excess of 30 percent for a psychiatric disorder, characterized as depressive disorder with anxiety prior to January 31, 2014, and in excess of 70 percent thereafter.  

5.  Entitlement to an initial rating in excess of 10 percent for a TBI.

6.  Entitlement to a rating in excess of 30 percent for a nasal disorder, characterized as chronic sinusitis.  

7.  Entitlement to a rating in excess of 10 percent for a lung disorder, characterized as mild restrictive ventilator abnormality.  

8.  Entitlement to service connection for sleep apnea.  

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to February 1986, and from February 2009 to February 2010.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2013 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Board observes that the RO originally granted service connection for a psychiatric disorder, effective March 29, 2013, in its December 2013 rating decision.  Further, in April 2014, the RO continued the assigned rating for his psychiatric disorder.  In November 2014, the Veteran submitted a timely notice of disagreement with respect to both the rating and effective date.  The Board notes that while the RO did not specifically list entitlement to an earlier effective date for the grant of service connection in its statement of the case (SOC) and VA Form-8, the Board finds that this issue has been addressed in the SOC and perfected by the Veteran.  As reflected in the title page, the Board has jurisdiction over this issue and is on appeal.  

Further, the Board notes that in November 2014, the Veteran disagreed with the "assigned effective date for his award" for his increased rating claim for sinusitis.  Moreover, in his July 2015 substantive appeal, the Veteran indicated that he was appealing the effective date for his sinusitis.  However, to the extent the Veteran asserts that he is entitled to an earlier effective for the grant of service connection for sinusitis, the Board finds that this issue is not before the Board as it has not been adjudicated by the RO.  Specifically, the Board notes that the Veteran's November 2014 notice of disagreement was in response to the RO's denial of an increased rating for his sinusitis.  Therefore, given that the originally assigned rating was not on appeal, the Veteran's disagreement with the effective date is construed to be a new and separate free-standing earlier effective claim - which is not currently before the Board.  In any event, the Board notes that in the absence of clearly and unmistakable error (which has not been alleged), the Veteran is precluded from seeking an earlier effective date for service connection.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to an earlier effective date the grant of service connection for a TBI, and increased ratings for a psychiatric disorder, TBI, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a December 2010 rating decision, service connection for a lung disorder, characterized as mild restrictive ventilator abnormality, was granted, effective February 21, 2010.  The Veteran did not disagree with the assigned effective date within one year of the rating decision, and this decision is final.

2.  The Veteran's initial claim of service connection for a psychiatric disorder was received at the RO on March 29, 2013.  There are no communications prior to this date reflecting the intent to file a claim for a psychiatric disorder.

3.  Throughout the entire period under appeal, the Veteran's nasal disorder did not occur following radical surgery with chronic osteomyelitis, or manifest with near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  

4.  Throughout the entire period under appeal, the Veteran's lung disorder was characterized by pulmonary functioning test (PFT) results greater than 70-percent predicted for Forced Expiratory Volume (FEV) and FEV in 1 second (FEV-1), 70 percent for ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC), and 65 percent predicted for DLCO (SB). 

5.  Throughout the period on appeal, the Veteran does not have a diagnosis of sleep apnea.  


CONCLUSIONS OF LAW

1.  There is no legal basis to submit a free-standing claim seeking an effective date prior to February 21, 2010, for the grant of service connection for a lung disorder, characterized as mild restrictive ventilator abnormality.  38 U.S.C. §§ 7105, 5109A (2012); 38 C.F.R. § 20.101 (2017); Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

2.  The criteria for an effective date prior to March 29, 2013 for the grant of service connection for a psychiatric disorder have not been met.  38 U.S.C. §§ 1502, 1521, 5103, 5103A, 5110(a) (2012); 38 C.F.R. §§ 3.1(r), 3.350, 3.351, 3.352, 3.400 (2017).

3.  The criteria for a rating in excess of 30 percent for a nasal disorder, characterized as chronic sinusitis, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.15, 4.16, 4.97, Diagnostic Code (DC) 6513 (2017).

4.  The criteria for a rating in excess of 10 percent for a lung disorder, characterized as mild restrictive ventilator abnormality, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.97, DC 6845 (2012).

5.  The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

The Veteran asserts that he is entitled to an effective date prior to February 21, 2010 for service connection of his lung disorder, characterized as mild restrictive ventilator abnormality.  He also asserts that he is entitled to an effective date prior to March 29, 2013.

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(b)(1) (2012); 38 C.F.R. § 3.400(b) (2017).

For effective date purposes, a claim is a formal or informal written communication identifying and requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2017).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2017); Norris v. West, 12 Vet. App. 413, 421 (1999).

The Court has held that a claim for an earlier effective date is a downstream element of a grant of service connection and that adjudication of a free-standing claim for an earlier effective date violated the rule of finality.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  As the Veteran cannot make a free-standing claim for an earlier effective date without making an assertion of clear and unmistakable error (CUE) in the prior decision, any free-standing claim for an earlier effective date for the assigned ratings is not a valid claim.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for an earlier effective date is a nullity). 

Regarding the Veteran's acquired psychiatric disorder claim, the Board finds that the RO first received a claim by the Veteran on March 29, 2013, which indicated that he wanted to file a claim for a psychiatric disorder, claimed as PTSD.  Therefore, the Board finds that, for effective date purposes, this is the date of receipt for the Veteran's claim of entitlement to service connection for a psychiatric disorder.

The date of receipt of the claim having been established, the Board has also reviewed whether there is any evidence of an intent to file a claim for benefits prior to March 29, 2013.  In this regard, a review of the record fails to show that the RO received claim or informal written communication indicative of the Veteran's desire to seek service connection for depression.  Therefore, the Board concludes that the effective date of the Veteran's service-connected depression is no earlier than March 29, 2013, and an effective date prior to this is not warranted.

With respect to a lung disorder, the Veteran was granted service connection for a lung disorder in a December 2010 rating decision.  He did not file a notice of disagreement with that initial rating and/or the assigned effective date.  Therefore, the grant of service connection and the assigned initial rating for mild restrictive ventilator abnormality became final.  See 38 U.S.C. § 5110(a) (2012); 38 C.F.R. §§ 3.400 (a), 20.202 (2017).  In January 2014, the Veteran filed an increased rating claim for his lung disorder.  In a subsequent November 2014 notice of disagreement, the Veteran disagreed with both the evaluation and the effective date of the initial grant of service connection.  

Here, the Board finds that the Veteran's November 2014 earlier effective date claim in his notice of disagreement was a free-standing earlier effective date claim.  Therefore, given that the Veteran has not made a claim of CUE, but rather, has simply indicated that he is entitled to an earlier effective date, the Board finds that the Veteran's claim is a free-standing claim earlier effective date that violates the rule of finality.  Rudd, 20 Vet. App. 296.  Further, per the Court's opinion in Rudd, the claim must be dismissed.  However, the Veteran is not precluded from seeking an earlier effective date based on CUE in that rating.  

Increased Ratings

The Veteran is seeking increased ratings for his service-connected nasal and lung disorders.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Nasal Disorder

The Veteran's nasal disorder, characterized as chronic sinusitis, has been assigned a 30 percent disability rating under 38 C.F.R. § 4.97, Diagnostic Code 6513.  In order to warrant a rating in excess of 30 percent, the evidence must show:
* Chronic sinusitis following radical surgery with chronic osteomyelitis (50 percent);
* Near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries (50 percent);
See 38 C.F.R. § 4.97 (2017), Diagnostic Code 6513.

After a review of the evidence of record, the Board determines that a rating in excess of 30 percent is not warranted for any period on appeal.  

Specifically, at a March 2014 VA examination, the Veteran reported experiencing chronic sinusitis with headaches and painful sinuses.  Further, while there was evidence of reconstructive nose surgery in 2000, there was no evidence of any recent surgeries and/or near constant sinusitis or chronic osteomyelitis.  

Similarly, the Veteran's VA treatment records do not indicate that a higher rating is warranted.  Of note, the Veteran's December 2014, December 2016, and June 2017 VA treatment records do not reflect that the Veteran had near constant sinusitis or a recent nasal surgery.  Therefore, a rating in excess of 30 percent is not warranted on a schedular basis.  

In considering the appropriate disability rating, the Board has considered other applicable diagnostic codes, including DCs 6516-6521 (addressing larynx and pharynx disorders) and DCs 6523 and 6524 (addressing bacterial and granulomatous rhinitis).  However, the Veteran is not service-connected for any of these disorders and they are all separate and distinct disorders from chronic sinusitis.  Moreover, there is no evidence that the Veteran has any of these conditions.  

Lung Disorder

The Veteran's lung disorder, which has been characterized as mild restrictive ventilator abnormality and diagnosed as chronic pleural fibrosis, has been assigned a 10 percent disability rating under 38 C.F.R. § 4.97, Diagnostic Code 6845.  In order to warrant a rating in excess of 30 percent, the evidence must show restrictive lung disease characterized by a pulmonary functioning test (PFT) result of a Forced Expiratory Volume in 1 second (FEV-1) of 56 to 70 percent predicted, ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent, or DLCO (SB) 56 to 65 percent predicted (30 percent).  See 38 C.F.R. § 4.97, DC 6845.  

Based on the evidence of record, a rating in excess of 10 percent is not warranted during the entire period on appeal.  In this case, at a March 2014 VA examination the Veteran stated that he did not use any treatments, including inhalers and oral medications, for his lung disorder.  His pre-bronchodilation PFT reflected a FVC of 72 percent of predicted, FVC-1 of 75 percent of predicted, FEV-1/FVC of 104 percent predicted, and DLCO of 116 percent predicted.  The examiner indicated the FVC results most accurately reflect the Veteran's level of disability.   

Moreover, the Veteran's VA treatment records do not indicate that a higher rating is warranted based upon pulmonary functioning or symptoms.  Here, the Veteran's August 2013 and December 12, 2014 VA treatment records do not demonstrate lower PFT results or worsening symptoms.  Therefore, a rating in excess of 10 percent is not warranted on a schedular basis.  

The Board acknowledges that while the Veteran's March 2014 post-bronchodilator PFT results reflect values that would warrant a higher rating, nevertheless, the applicable regulations state the pre-bronchodilator results should be used for evaluation purposes when the post-bronchodilator results are poorer.  38 C.F.R. § 4.96.  

The Board has considered whether higher ratings are appropriate under other applicable diagnostic codes, including DC 6846 - which compensates for sarcoidosis.  However, there is no showing in the records that the Veteran has sarcoidosis or any other restrictive lung disorder that would warranted a higher rating. 

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his nasal and lung disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disorders according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disorders have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. 

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection

The Veteran asserts that his sleep apnea is related to active service.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a). 

Finally, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the Board determines that service connection is not warranted for the Veteran's sleep apnea on appeal.  

As a preliminary matter, after a thorough reading of the evidence of record, the evidence does not reflect complaints of, treatment for, or a diagnosis related sleep apnea while in service or anytime thereafter.  Specifically, the pulmonary VA examiner in March 2014 (while not addressing his sleep apnea claim directly) did not report any symptoms or a diagnosis related to sleep apnea.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the Veteran's VA and private treatment records, including from July 2015, December 2016, and July 2017 do not reflect symptoms of or a diagnosis of sleep apnea.  As such, the preponderance of the evidence is against a finding that the Veteran has a diagnosis of sleep apnea at any point during the time on appeal.  See 38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has also considered the statements made by the Veteran regarding a diagnosis of sleep apnea and its relationship to active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the diagnosis and etiology of sleep apnea.  See Jandreau, 492 F.3d at 1377, n.4.  Specifically, while the Veteran can provide competent testimony regarding symptoms, sleep apnea is not a disorder that can be diagnosed by its unique and identifiable features as it does not involve a simple identification that a layperson is competent to make.  In any event, the diagnosis of dysfunctions and disorders, and their respective etiologies, are medical determinations and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran believes that his sleep apnea is related to service, he is a lay person without appropriate medical training and expertise to provide a medical diagnosis and etiological opinion.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the service connection claim, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Board observes that additional medical records have been associated with the claims since the most recent adjudicative decision.  However, the Board has reviewed this evidence and finds that it is has been previously reviewed by the RO, is duplicative of information reviewed by the RO, or does not relate to the issues on appeal.  Therefore, review of the claims at the point would not result in any prejudice to the Veteran.

The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, given the absence of in-service evidence of chronic manifestations of sleep apnea on appeal, and no evidence of the disorder for many years after separation, a VA examination is not warranted.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Indeed, the available records and medical evidence is sufficient to make an adequate determination as to this claim.

Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An effective date prior to February 21, 2010, for the grant of service connection for a lung disorder, characterized as mild restrictive ventilator abnormality, is denied.  

An effective date prior to March 29, 2013, for the grant of service connection for a psychiatric disorder, characterized as depressive disorder with anxiety, is denied.  

A rating in excess of 30 percent for a nasal disorder, characterized as chronic sinusitis, is denied.  

A rating in excess of 10 percent for a lung disorder, characterized as mild restrictive ventilator abnormality, is denied.   

Service connection for sleep apnea is denied.


REMAND

The Board observes that the RO originally granted service connection for a TBI, effective May 25, 2010, in its December 2013 rating decision.  In November 2014, the Veteran submitted a timely notice of disagreement with respect to both the rating and effective date.  However, in its statement of the case, the RO incorrectly determined that an earlier effective date for the grant of service connection was not warranted because it was a free-standing claim, and did not address the claim on the merits.  As such, the RO should be afforded the opportunity to further develop this claim and issue a statement of the case (SOC) addressing the earlier effective date claim on the merits.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  

Next, the Veteran submitted an April 2015 private opinion from his treating physician and specifically requested the RO to consider this evidence.  However, this opinion was not considered by the RO in its most recent July 2015 SOC.  Moreover, new VA treatment records that directly pertain to the Veteran's increased rating claims for a psychiatric disorder and TBI have been obtained by the RO since the SOC was issued.  Therefore, a remand is required in order for the RO to consider the evidence and for the issuance of an appropriate supplemental statement of the case (SSOC).  See 38 C.F.R. § 20.1304(c) (2017).

Lastly, the Board notes that the Veteran alleges that he is unemployable due to his service-connected disabilities.   As such, this issue must be developed and adjudicated.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all treatment records from the VA Medical Center in Beckley, West Virginia since July 2017, and any other VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  The AOJ should undertake any other development deemed necessary in order to adjudicate the TDIU claim, earlier effective date claim, and increased rating claims for a psychiatric disorder and a TBI, including obtaining any VA examinations or opinions that are necessary to adjudicate the claim.

3.  Following any additional indicated development, the RO should review the claims file and re-adjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a SSOC and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


